Citation Nr: 9930389	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-08 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to March 
1975.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
December 1996, by the Winston-Salem, North Carolina Regional 
Office (RO), which denied the veteran's claims of entitlement 
to service connection for a low back disorder, a neck 
disorder, and a psychiatric disorder.  A notice of 
disagreement with the denial of service connection for the 
low back disorder was received in January 1997.  A statement 
of the case, addressing the back and neck disorders, was 
issued in February 1997.  The veteran's substantive appeal 
was received in February 1997, wherein she also expressed 
disagreement with the denial of service connection for a 
psychiatric disorder.  

The RO, by a rating action in March 1999, determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a psychiatric disorder.  A 
notice of disagreement with that determination was received 
in April 1999.  A supplemental statement of the case, 
regarding the claim for low back and neck disorders, was 
issued in April 1999.  A VA Form 9 was received in May 1999.  
A statement of the case, addressing the issue of new and 
material evidence to reopen the claim of service connection 
for a psychiatric disorder, was issued in July 1999.  A 
supplemental statement of the case, regarding the claim for 
low back and neck disorders, was issued in July 1999.  
Another VA Form 9 was received in July 1999.  

For reasons that will be set forth below, the issue of 
entitlement to service connection for a psychiatric disorder 
will be addressed in the remand section following the 
decision.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between the veteran's current low back disorder and an 
inservice injury or disease.  

2.  The veteran has not submitted any competent medical 
evidence linking her neck disorder to service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a low back disorder.  38 
U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a neck 
disorder.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual background.

The pertinent facts in this case may be briefly described.  
The record indicates that the veteran entered active duty in 
July 1974.  The service medical records are completely 
negative with respect to any complaints, findings or 
diagnosis of a low back disorder or neck disorder.  

Medical evidence of record dated from January 1993 to March 
1995, including VA as well as private treatment reports, 
reflect that the veteran received clinical attention and 
treatment for several disabilities including symptoms of a 
low back disorder and neck pain.  A private treatment report 
dated in July 1994 noted that the veteran was seen for 
evaluation of neck and back pain; she indicated that she had 
had back and neck pain since February 1994, when she awakened 
with pain.  It was noted that x-ray study of the back 
conducted in January 1994 was reported to be normal.  The 
treatment also noted that veteran's past medical history was 
significant for work related back injuries in 1978 and in 
1993.  The impression was back pain of uncertain etiology.  
Among the above records was a copy of a Social Security 
Administration decision, dated in March 1995, indicating that 
the veteran had been disabled since July 1993 as a result of 
a somatoform disorder.  

The veteran's claim for service connection for back and neck 
disorders (VA Form 21-4138) was received in June 1996.  

Received in September 1996 were private treatment reports 
dated from July 1996 to August 1996, which show that the 
veteran received clinical attention and treatment for several 
disabilities including complaints of back pain.  Received in 
October 1996 was the report of an x-ray study of the back, 
which revealed borderline intervertebral disk space narrowing 
at the L5-S1 level and minimal intervertebral disc space 
narrowing noted at the C5-C6 level.  

Received in April 1997 were private treatment reports dated 
from March 1978 to September 1980 showing treatment for a 
back injury.  The records indicate that the veteran was seen 
in March 1978, at which time she reported that she injured 
her back 10 days prior to her office visit while lifting a 
patient at work at Brian Nursing Center; she indicated that 
she continued to have pain in the back, especially when she 
bent over.  The veteran also reported pain in the left 
shoulder and scapular area.  An x-ray study of the back 
revealed a unilateral pars defect at the L5, S1 level without 
any forward slippage.  The pertinent diagnosis was strain of 
the left shoulder and lumbar spine.  A treatment note dated 
in September 1980 reported that the veteran was referred to 
physical therapy.  Medical evidence received from May 1998 to 
May 1999 reflect treatment essentially for a psychiatric 
disorder, and others were duplicates of previously received 
and discussed medical records.  

B.  Legal analysis.

Under the applicable criteria, in order to establish service 
connection for a disability, there must be objective evidence 
that establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  If a 
disability is not shown to be chronic during service, service 
connection may nevertheless be granted when there is 
continuity of symptomatology post-service.  38 C.F.R. 
§ 3.303(b) (1999).  Regulations also provide that service 
connection may be granted for a disease diagnosed after 
service discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well-grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to that 
claim, and the VA is under no duty to assist her in any 
further development of that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Case law provides that, although a claim need not be 
conclusive to be well-grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995) 
and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

It is contended by and on behalf of the veteran that she is 
entitled to service connection for low back and neck 
disorders.  She maintains that she sustained back and neck 
problems as a result of a motorcycle accident during service.  
However, the service medical records are negative for 
complaints, findings, treatment and/or diagnosis of low back 
and neck disorders.  In regard, to the alleged injury itself, 
a review of the record reveals that the service medical 
records are negative for low back and neck injuries or any 
residual disabilities, although they do disclose a motorcycle 
accident.  For purposes of well-grounding the claim the 
veteran's statement regarding a low back and neck injury in 
service is presumed credible.  King v. Brown, 5 Vet. App. 519 
(1993).  

While the post-service medical evidence reflect findings of 
degenerative disc disease in the back and neck, both of which 
were shown many years after service, no competent medical 
evidence has linked a low back or neck disorder to the 
veteran's military service.  A review of the post-service 
medical evidence does not reveal any competent medical 
evidence establishing a nexus between current disabilities 
and service.  In fact, one of the veteran's private 
physicians indicated that the veteran's back disability 
originated in an industrial accident in 1978, several years 
after the veteran's discharge from service.  Specifically, a 
treatment report from the Gaston Orthopedic clinic dated 
March 24, 1978 reported that the veteran injured her back 10 
days ago while lifting a patient at work at Brian Nursing 
Center.  In sum, there is no competent medical evidence of 
record which establishes a nexus between currently diagnosed 
back disability and service.  Although the veteran currently 
asserts that she has a back disability that originated with 
an injury to her back during service, there is no supporting 
medical evidence to substantiate her claim.  As noted, the 
Court has stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak.  
If no cognizable evidence is submitted to support a claim, 
the claim cannot be well-grounded.  Grottveit citing Tirpak.  

The veteran has asserted a causal relationship between an 
injury during active service and the current finding of 
degenerative disc disease in the low back and neck areas.  
However, as noted above, the veteran is not competent to 
provide a medical opinion as to causation of her current low 
back and neck disorders because this requires specialized 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded.  
See Grottveit, at 93.  Consequently, the Board concludes that 
the veteran has not submitted evidence of well-grounded 
claims for service connection for low back and neck 
disorders.  38 U.S.C.A. § 5107(a).  

Where, as here, the Board has addressed the issue of well-
groundedness without the RO having first explicitly doing it, 
it must consider whether the veteran has been given adequate 
opportunity to submit evidence or argument on it, and if not, 
the Board must consider whether the veteran has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Board concludes that there has been no prejudice 
to the veteran, as the RO accorded her claims more 
consideration than was warranted.  Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
her claims.  

Where a claim is not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete an application for a claim.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, 
however, the RO has complied substantially with this 
obligation in its February 1997 Statement of the Case and the 
April 1999 and July 1999 Supplemental Statements of the Case.  

In addition if a claim is not well-grounded the principle of 
reasonable doubt is not for application.




ORDER

The claim of entitlement to service connection for a low back 
disorder is denied as not well-grounded.  

Entitlement to service connection for a neck disorder is 
denied as not well-grounded.  


REMAND

In December 1996, the RO issued a rating decision that denied 
the veteran's claim for service connection for a psychiatric 
disorder.  In February 1997, the veteran submitted a VA Form 
9 in response to a February 1997 statement of the case on the 
issues discussed in the above decision; on that form, the 
veteran also expressed disagreement with RO's denial of her 
claim for service connection for a psychiatric disorder.  
This is an adequate notice of disagreement (NOD) and should 
have been accepted as such by the RO.  Therefore, the RO 
should consider the issue as service connection for a 
psychiatric disorder and not as requiring new and material 
evidence as there has been no final denial of service 
connection.  In doing so, the RO should first consider 
whether the claim is well-grounded, and only if it is, 
consider it on the merits.  

The case is REMANDED to the RO for the following actions: 

1.  The RO should obtain all the 
veteran's VA treatment records, which are 
not currently in the claims file, and 
associate them with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 
(1992). 

2.  The RO should consider whether the 
veteran's claim for service connection 
for a psychiatric disorder is well-
grounded, and, if it is, the RO should 
consider the claim on the merits.  If the 
claim is found to be not well- grounded 
or if it is found to be well grounded and 
denied on the merits the RO should issue 
a supplemental statement of the case with 
the appropriate laws and regulations.  
The veteran and her representative should 
be afforded a reasonable time to respond 
and the case should be returned to the 
Board. 

No action is required of the veteran unless she receives 
further notice.  The appellant is hereby informed that she 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals







